Citation Nr: 0941100	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1973.  He died in May 2006 at age 55.  The appellant claims 
benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
RO in Cleveland, Ohio, which denied a claim of entitlement to 
service connection for cause of death.

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in July 2007 at the RO.  Transcripts of 
these proceedings have been associated with the claims file.  

The Board remanded this case in October 2008.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1. The Veteran died in May 2006 as the result of ventricular 
arrhythmia, due to or as a consequence of dilated 
cardiomyopathy, secondary to hypertension.  

2. At the time of the Veteran's death, service connection was 
in effect for laryngeal cancer, status post total 
laryngectomy, rated as totally disabling; posttraumatic 
stress disorder (PTSD), rated as 50 percent disabling; 
diabetes mellitus type II, rated as 20 percent disabling; and 
burns of the left arm and left side, rated as 10 percent 
disabling.  A combined disability rating of 100 percent was 
in effect from October 31, 2005.

3. No service-connected disability has been shown to be the 
principal or contributory cause of the Veteran's death.

4. The preponderance of the evidence is against a finding 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.


CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in June 2006, December 2008 
and April 2009 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the appellant of the 
information necessary to substantiate the claim, and of her 
and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence she could submit, which would be 
pertinent to her claim, and advised that it was ultimately 
her responsibility to support the claim with appropriate 
evidence.  In addition, December 2008 and April 2009 letters 
provided the appellant with notice concerning the assignment 
of disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

The April 2009 letter fully satisfied the Hupp requirements.  
The appellant was informed that during the Veteran's 
lifetime, service connection was established for laryngeal 
cancer, status post total laryngectomy, PTSD, diabetes 
mellitus type II, and burns of the left arm and left side.  
She was advised that she needed to submit evidence showing 
that a service-connected disability was the primary or 
contributory cause of the Veteran's death; specifically this 
needed to be evidence showing that the Veteran died in 
service or medical evidence showing that his service-
connected conditions caused or contributed to his death.  The 
appellant was also provided an explanation of the evidence 
needed to support a DIC claim based on a disability that was 
not service-connected during the Veteran's lifetime.  

Subsequent to the issuance of the April 2009 letter, the 
appellant's claim was readjudicated in an August 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.  In a 
February 2008 statement, the appellant indicated that she had 
no additional evidence to submit.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claims file was forwarded to a VA examiner for a medical 
opinion in September 2006 to determine whether the Veteran's 
cause of death can be attributed to service.  This opinion is 
supplemented by addenda dated in August 2007 and January 
2008.  Further opinion is not needed on this claim because, 
at a minimum, there is no persuasive and competent evidence 
that the cause of the Veteran's death may be associated with 
his military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Cause of Death

The appellant is seeking service connection for the cause of 
the Veteran's death.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.5(a), 3.312 (2009).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  To show a disability for which the veteran 
was entitled to receive service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  Entitlement to service connection may also be 
shown for a chronic disease, including a cardiovascular-renal 
disease, when it is manifested to a compensable degree within 
one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held in the context of a claim for dependency and 
indemnity compensation that 38 U.S.C. § 1154(a) does not 
require a medical opinion to prove nexus between a veteran's 
death and in-service disease.  Davidson v. Shinseki, --- F.3d 
----, 2009 WL 2914339 (Fed. Cir. Sep. 14, 2009).  
Specifically, the Federal Circuit explained with respect to 
claims for death benefits that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id. (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007)); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Ohio Department of Health Certificate of Death reports 
that the Veteran died in May 13, 2006 at age 55.  The 
immediate cause of death is listed as ventricular arrhythmia, 
due to or as a consequence of dilated cardiomyopathy, 
secondary to hypertension.  The death certificate was later 
amended to include diabetes mellitus type 2 as another 
significant condition contributing to the death but not 
resulting in the underlying cause.  An autopsy was performed 
after the Veteran's death; the results therefrom are 
described in a May 2006 autopsy report.

At the time of his death, the Veteran was service-connected 
for laryngeal cancer, status post total laryngectomy, PTSD, 
diabetes mellitus type II, and burns of the left arm and left 
side.  The appellant contends that diabetes mellitus type II 
was a contributory cause of his death.  Specifically, she 
argues that his death was the result of his hypertension, 
which in turn was caused or aggravated by his service-
connected type II diabetes.  

VA treatment records show that the Veteran underwent a total 
laryngectomy for a supraglottic carcinoma in December 2005.  
On May 9, 2006, he underwent a procedure involving the 
closure of the pharyngocutaneous fistula.  There are no 
medical records indicating any treatment between this date 
and the date of his death several days later.   
 
The medical evidence of record includes a June 2007 statement 
from a VA physician assistant, P.F., indicating that the 
Veteran had been followed by VA for type II diabetes, 
hypertension, hypercholesterolemia, peripheral vascular 
disease and laryngeal cancer.  P.F. explains that the 
Veteran's diabetes had previously been poorly controlled and 
that he had suffered from advanced vascular disease.  It is 
noted that his diabetes likely affected his heart given that 
coronary disease and heart failure is a common complication 
of type II diabetes.  However, it is also noted that the last 
evaluation of his heart had been a cardiac catherization in 
2002 and that he had not been found to have active ischemic 
disease at that time.  P.F. gives the opinion that the 
Veteran's cause of death, dilated cardiomyopathy, was likely 
due to additive effects of multiple risk factors, namely, 
hypertension, tobacco use, chemotherapy from cancer 
treatment, and diabetes. 
 
The claims file was forwarded to a VA examiner for a medical 
opinion in September 2006.  The claims file, including the 
death certificate, was reviewed.  The examiner noted that 
prior to his death, the Veteran had been hospitalized for 
recurrent bleeding of his tracheostomy; he had developed 
pharyngocutaneous fistula which required revision.  However, 
he had not been taking any medication that could remotely 
suggest heart failure, cardiomyopathy, cardiomegaly or 
arrhythmias during hospitalization.  Also, the Veteran's 
diabetes mellitus type 2 was extremely well-controlled in the 
year and a half prior to his death.  It was noted that, other 
than the death certificate, there was no information about 
what happened to the Veteran after his discharge from the 
hospital on May 10, 2006.  Following a review of the claims 
file, the examiner stated that there was no evidence 
whatsoever in the records to suggest that the Veteran died of 
ventricular arrhythmia due to dilated cardiomyopathy due to 
hypertension, as was indicated on the death certificate.  It 
was noted that the Veteran was not service connected for 
hypertension and that none of his service-connected 
disabilities contributed to his death.  In particular, there 
was no mention of the Veteran's service-connected laryngeal 
carcinoma; this seemed to suggest that the physician who 
signed the death certificate had concluded that this 
condition was not related to his death.  The examiner opined 
that it was impossible to state what was the cause of death, 
but that it was equally impossible to concur with the 
statements on the death certificate which were entirely 
unsubstantiated. 
 
Thereafter, an addendum to the August 2006 was requested to 
discuss the role of diabetes mellitus type 2 in the Veteran's 
death.  In August 2007, the examiner reviewed the records 
again.  It was observed that there was nothing in the medical 
records about dilated cardiomyopathy due to hypertension 
prior to the Veteran's death; he was receiving no medications 
indicative of treatment for dilated cardiomyopathy and he had 
extremely well-controlled diabetes.  In light of the fact 
that the Veteran was 100 percent service-connected for 
laryngeal cancer prior to his death, the examiner gave the 
opinion that the Veteran died of laryngeal cancer.   
 
Following association of the autopsy report with the claims 
file, the examiner was asked to review the autopsy results 
and provided another addendum in January 2008.  The examiner 
summarized the relevant positive and negative findings in the 
autopsy and noted that there was absolutely no evidence in 
the autopsy report to identify the Veteran's cause of death.  
Based on the results of the autopsy, the examiner concluded 
that the Veteran did not die of his laryngeal carcinoma or 
any treatments he received for the carcinoma, including the 
recent surgical revision.  The examiner also found that the 
Veteran did not die of any complications of his very well-
controlled diabetes mellitus type 2.  It was noted that the 
cause of death listed on the pre-autopsy amended death 
certificate, ventricular arrhythmia due to dilated 
cardiomyopathy due to hypertension, was entirely unsupported 
by the autopsy; the Veteran had mild left ventricular 
hypertrophy, related to his very well-controlled 
hypertension, and did not have dilated cardiomyopathy.  The 
examiner explained that the cause of the Veteran's death was 
that his heart stopped beating, but that there was nothing in 
his medical records or the autopsy report to explain why.  
However, there was significant evidence to exclude causes of 
death related to his service-connected conditions, including 
his completely cured supraglottal laryngeal carcinoma and his 
very well-controlled diabetes mellitus type 2.   
 
Taking into account all of the relevant evidence of record, 
as summarized above, the Board finds that the weight of the 
evidence is against a finding that any of the disabilities 
for the Veteran was service connected during his lifetime 
were a direct or contributory cause of his death.  Indeed, 
the January 2008 addendum to the VA medical opinion 
specifically rules out laryngeal carcinoma and diabetes 
mellitus type 2 as potential causes of death.  Although the 
Veteran's death certificate was amended to show diabetes as a 
contributing factor to his death, the results of the autopsy 
weighs against this notation.  Also, while the June 2007 
statement from a VA physician assistant opines that dilated 
cardiomyopathy was likely due to additive effects of multiple 
risk factors, to include chemotherapy from cancer treatment 
and diabetes, this opinion appears to be speculative as it 
did not account for the results of the autopsy; 
significantly, the Board notes there was no evidence of 
dilated cardiomyopathy in the autopsy report.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Moreover, the Board finds that there is no evidence on file 
to suggest that the Veteran's service-connected PTSD or left 
arm/side burns might be related to his death.   
 
The inquiry that follows is whether the Veteran was entitled 
to service connection for any of the conditions that caused 
his death.  As previously mentioned, the autopsy revealed 
findings of mild left ventricular hypertrophy.  The VA 
examiner indicated that this was related to his nonservice-
connected hypertension.  Although the Veteran's death 
certificate includes hypertension as a secondary cause of 
death, the examiner clearly stated that the hypertension was 
very well-controlled in the year and a half prior to his 
death.  Nevertheless, the Board will consider whether the 
Veteran was entitled to service connection for hypertension 
prior to his death.

A review of the claims file reveals that there is no evidence 
that the Veteran incurred a disease or injury related to 
hypertension in service.  Service treatment records are 
silent concerning any complaints, treatment or a diagnosis of 
hypertension in service, and there is no evidence of high 
blood pressure readings in service.  For VA purposes, 
hypertension means that diastolic blood pressure is 
predominantly 90 mm. or greater, and /or systolic blood 
pressure is predominantly 160 mm. or greater.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).  Moreover, the record 
contains no evidence of hypertension within one year of 
discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In view of these findings, the Board finds 
that the evidence fails to indicate that the Veteran's 
hypertension had its onset in service.  
 
The Board is mindful of the appellant's assertions that the 
Veteran previously had complications with his diabetes before 
it was brought under control and that this diabetes resulted 
in his hypertension.  See Davidson, supra.  However, the 
weight of the evidence here is against a finding that the 
Veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus type II.  VA treatment 
records reveal that the Veteran was diagnosed with new onset 
type 2 diabetes in August 2000.  Prior to his death, the 
Veteran underwent a March 2006 VA examination for evaluation 
of his diabetes mellitus type II.  It was noted that the 
Veteran had been diagnosed with hypertension at the same time 
he was diagnosed with diabetes.  A history of peripheral 
vascular disease was also noted.  Following a comprehensive 
physical examination and review of diagnostic clinical tests, 
the examiner gave the opinion that it was less likely than 
not that the Veteran's hypertension was related to his 
diabetes mellitus, given that the two conditions were 
diagnosed at the same time and that there were normal renal 
functions and a normal microalbumin.  The examiner also 
opined that it was less likely than not that the Veteran's 
peripheral vascular disease was related to his diabetes 
mellitus because the two conditions were diagnosed at 
approximately the same time; rather, it was more likely that 
the peripheral vascular disease was related to his history of 
smoking two packs a day for over 30 years.
 
Although the Veteran is shown to have a diagnosis of 
hypertension prior to his death, there is no evidence 
indicating it was incurred in service, nor is there evidence 
otherwise linking the condition to anything of service 
origin, to include his service-connected diabetes mellitus 
type II.  As such, the Board finds that the Veteran was not 
entitled to service connection for hypertension, or any heart 
condition that may have resulted thereof, during his 
lifetime.

In light of the foregoing, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


